ADDvantage Technologies Group, Inc. 1221 E. Houston Broken Arrow, Oklahoma 74012 For further information KCSA Strategic Communications Company Contact: Garth Russell / Jason Maymudes Ken Chymiak(9l8) 25l-9121 (212) 896-1250 / (212) 896-1211 Scott Francis(9l8) 25l-9121 grussell@kcsa.com / jmaymudes@kcsa.com ADDvantage Technologies Announces Fiscal 2011 Fourth Quarter and Year End Financial Results - - - Total revenue of $38.1 million and net income of $0.25 per diluted share for fiscal year 2011 - - - Total revenue of $11.3 million and net income of $0.07 per diluted share for the fourth quarter of fiscal year 2011 BROKEN ARROW, Oklahoma, December 15, 2011 – ADDvantage Technologies Group, Inc. (NASDAQ: AEY), today announced its results for the three and twelve month periods ended September 30, 2011. Revenue for the three month period ended September 30, 2011 was $11.3 million compared to $11.7 million in the same period a year ago. Sales of new equipment were $7.0 million for the three months ended September 30, 2011 as compared to $8.4 million for the three months ended September 30, 2010.New equipment sales were negatively impacted by several factors including the continued economic downturn in the cable television industry as MSO customers continue to conserve cash and limit capital expenditures and the negative impact of the Cisco reseller agreement entered in December 2010.Net refurbished equipment sales were $2.8 million for the three months ended September 30, 2011 as compared to $1.8 million for the same period last year. The increase in net refurbished equipment sales was primarily driven by our acquisition of the net operating assets of Adams Global Communications, which increased our fourth quarter revenue by $1.2 million. Service revenue was $1.5 million for both the three month periods ended September 30, 2011 and September 30, 2010. Net income attributable to common shareholders in the fourth quarter of fiscal 2011 was $0.7 million, or $0.07 per diluted share, as compared to $0.8 million, or $0.08 per diluted share, in the same period last year. For the twelve months ended September 30, 2011, revenue decreased to $38.1 million from $47.3 million, for the same period last year. Net income attributable to common stockholders for the twelve month period was $2.5 million, or $0.25 per diluted share, as compared to $4.2 million, or $0.41 per diluted share, for the twelve months of fiscal 2010. Ken Chymiak, President and CEO, commented, “Like many other companies, ADDvantage Technologies continues to face an uncertain economy.For fiscal year 2011, we maintained gross margins of approximately 30% as well as positive net income. These results were achieved despite a decline in total revenue year-over-year as our MSO customers continue to tightly control their spending due to the uncertain economic environment.In addition, in the first quarter of fiscal year 2011 our subsidiary, Tulsat, entered into a new reseller agreement with Cisco that continues to impact our business by limiting our ability to sell to certain customers. We have responded to these two factors by making appropriate adjustments to our operations and overall market strategy, which have positioned us for both near-term and long-term success.This included the Adams Global Communications acquisition, which provided strategic benefits such as client relationships and a reseller agreement with Arris Solutions. “Although we are being impacted by the economic downturn and technology changes within the cable television industry, ADDvantage Technologies Group is meeting every challenge with strategic adaptation and a common-sense vision.We are well positioned to meet our customers’ current and future needs, and have the necessary resources in place to respond quickly and nimbly as economic conditions improve and MSOs return to pre-recession upgrades and expansions,” continued Mr. Chymiak. “Our cash position remains strong, at $10.9 million as of September 30, 2011, compared to $8.7 million as of the beginning of our fiscal year 2011. We believe this will be sufficient for our working capital needs and is a reflection of the positive cash flow we have been generating due to our profitable operations and from the continued reduction in the level of our inventory,” concluded Mr. Chymiak. Earnings Conference Call As previously announced, the Company’s earnings conference call is scheduled for 12:00 p.m. Eastern Time on Thursday, December 15, 2011.The conference call will be available via webcast and can be accessed through the Investor Relations section of ADDvantage's website, www.addvantagetech.com. Please allow extra time prior to the call to visit the site and download any necessary software to listen to the Internet broadcast.The dial-in number for the conference call is (877)-397-0286 or (719)-325-4785 for international participants.All dial-in participants must use the following code to access the call: 5048955. Please call at least five minutes before the scheduled start time. For interested individuals unable to join the conference call, a replay of the call will be available through December 29, 2011 at (877) 870-5176 (domestic) or (858) 384-5517 (international). Participants must use the following code to access the replay of the call: 5048955. The online archive of the webcast will be available on the Company's website for 30 days following the call. About ADDvantage Technologies Group, Inc. ADDvantage Technologies Group, Inc. supplies the cable television (CATV) industry with a comprehensive line of new and used system-critical network equipment and hardware from leading manufacturers, including Cisco, Motorola and Fujitsu Frontech North America, as well as operating a national network of technical repair centers. The equipment and hardware ADDvantage distributes is used to acquire, distribute, and protect the broad range of communications signals carried on fiber optic, coaxial cable and wireless distribution systems, including television programming, high-speed data (Internet) and telephony. ADDvantage operates through its subsidiaries, Tulsat, Tulsat-Atlanta, Tulsat-Nebraska, Tulsat-Texas, NCS Industries, ComTech Services and Adams Global Communications. For more information, please visit the corporate web site at www.addvantagetech.com. The information in this announcement may include forward-looking statements.All statements, other than statements of historical facts, which address activities, events or developments that the Company expects or anticipates will or may occur in the future, are forward-looking statements.These statements are subject to risks and uncertainties, which could cause actual results and developments to differ materially from these statements.A complete discussion of these risks and uncertainties is contained in the Company’s reports and documents filed from time to time with the Securities and Exchange Commission. (Tables follow) ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Year Ended September 30, Sales: Net new sales income $ Net refurbished sales income Net service income Total net sales Cost of sales Gross profit Operating, selling, general and administrative expenses Income from operations Interest expense Income before provision for income taxes Provision for income taxes Net income attributable to common shareholders Other comprehensive income: Unrealized gain (loss) on interest rate swap, net of taxes ) ) ) Comprehensive income $ Earnings per share: Basic $ Diluted $ Shares used in per share calculation: Basic Diluted ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED BALANCE SHEETS September 30, (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $300,000 Income tax refund receivable Inventories, net of allowance for excess and obsolete inventory of $1,556,000 and $2,545,000, respectively Prepaid expenses Deferred income taxes Total current assets Property and equipment, at cost Less accumulated depreciation and amortization ) ) Net property and equipment Other assets: Deferred income taxes Goodwill Other assets Total other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Notes payable – current portion Total current liabilities Notes payable, less current portion Other liabilities Shareholders’ equity: Common stock, $.01 par value; 30,000,000 shares authorized; 10,431,354 and 10,367,934 shares issued, respectively; 10,207,390 and 10,143,970 shares outstanding, respectively 104,314 103,679 Paid in capital ) ) Retained earnings Accumulated other comprehensive loss: Unrealized loss on interest rate swap, net of tax ) ) Total shareholders’ equity before treasury stock Less: Treasury stock, 223,964 shares, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $
